Opinion filed July 22, 2021




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-21-00114-CR
                                   __________

             CHRISTOPHER WAYNE HUMBLE, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-20-0487-CR


                      MEMORANDUM OPINION
       Christopher Wayne Humble has been indicted in this cause for the offense of
robbery. At the time he filed the notice of appeal, Humble remained in jail pending
trial or release on bond. Humble asserts in his notice of appeal that he filed a writ
of habeas corpus in the trial court, that the trial court had not ruled on the writ at the
time that Humble filed this appeal, and that Humble “considers and believes that the
trial court denied his motion for writ of habeas corpus and personal bond due to not
ruling on motion.” When this appeal was docketed, the clerk of this court wrote
Appellant and informed him that it did not appear that the trial court had entered an
appealable order. We requested that Appellant respond and show grounds to
continue the appeal. Appellant has not filed a response. We dismiss the appeal.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Humble’s notice of appeal relates
to pretrial bond. We note that this is not an appeal from an order denying habeas
corpus relief, which, as we have previously informed Humble, would be an
appealable order. See Ex parte Humble, No. 11-21-00088-CR, 2021 WL 2009151
(Tex. App.—Eastland May 20, 2021, orig. proceeding) (mem. op., not designated
for publication). At the time that Humble filed his notice of appeal, the trial court
had not ruled on Humble’s application for writ of habeas corpus.
      To the extent that this appeal relates to the presumed denial of an application
for writ of habeas corpus, the appeal is premature. The documents on file in this
court reflect that the trial court has not denied Humble’s application for writ of
habeas corpus. Therefore, no appealable order based on that application has been
entered by the trial court. Furthermore, we have recently held, and informed
Humble, that we have no jurisdiction to consider an original application for writ of
habeas corpus relating to the issue of bail. See Ex parte Humble, No. 11-21-00116-
CR, 2021 WL 2470399 (Tex. App.—Eastland June 17, 2021, orig. proceeding)
(mem. op., not designated for publication).
      To the extent that this appeal may relate to a denial by the trial court of
Humble’s request for personal bond, such a denial would not be appealable. The
appellant in Ragston attempted “an interlocutory appeal of the trial court’s order on
his motion for bond reduction.” 424 S.W.3d at 50–51. The Court of Criminal
                                         2
Appeals addressed the issue of the jurisdiction of the court of appeals and affirmed
the dismissal of the appeal for want of jurisdiction. Id. The Court of Criminal
Appeals specifically held: “There is no constitutional or statutory authority granting
the courts of appeals jurisdiction to hear interlocutory appeals regarding excessive
bail or the denial of bail.” Id. at 52.
      We conclude that we have no jurisdiction to entertain this appeal.
Accordingly, we dismiss the appeal for want of jurisdiction.




                                                    PER CURIAM


July 22, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3